Citation Nr: 0608976	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 117	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Portland, Oregon

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from February 1974 to January 
1975.  This appeal arises from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for 
tinnitus and for bilateral hearing loss.


FINDINGS OF FACT

1.  The service medical records show that the veteran had 
hearing impairment when he entered service.

2. The medical evidence does not show any worsening of the 
veteran's hearing loss during his period of active duty.

3. The veteran's current bilateral hearing loss is not 
related to his active service.

4. The veteran's current tinnitus is not related to his 
active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, and the service incurrence of sensorineural 
hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).

2. Tinnitus was not incurred in or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002 & Supp. 2005).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The RO decisions and correspondence provided to the veteran 
in this case have notified him of all regulations pertinent 
to his claims, informed him of the reasons for which it had 
denied his claims, and provided him additional opportunities 
to present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA audiological examinations.

In November 2001, the RO sent the veteran a letter explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered and stated that he 
should provide the evidence requested as soon as possible. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  Further, the Board believes that a 
reasonable inference from the above notice is that the 
veteran should submit any relevant evidence in his 
possession.  As such, the duty to assist and notify the 
veteran has been satisfied. 38 U.S.C.A. §§ 5103, 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The veteran had active service in the Army from February 1974 
to January 1975.   His DD Form 214 indicates that he served 
as an armor crewman and he has served in a tank unit as a 
gunner, loader and driver.  The veteran claims that exposure 
to loud noise during service caused his hearing loss and 
tinnitus.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. 38 C.F.R. § 
3.303(d) (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).
 
The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.304(b) (2005).

The report of the veteran's January 1974 service entrance 
examination shows the veteran had some degree of hearing 
impairment when he entered the Army.  Because a defect was 
noted on service entrance, soundness cannot be presumed.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.306 (2005).

The evidence in this case includes service medical records, a 
1999 hearing evaluation at a VA clinic and a 2004 examination 
report by a VA audiologist.  The veteran's 1974 discharge 
examination showed no increase in hearing impairment.  The 
first medical records evidencing increased hearing impairment 
are more than 20 years after the veteran's discharge.
  
Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

Hearing test results from the January 1974 enlistment 
examination show that the veteran had some degree of 
impairment as defined by § 3.385.  Audiogram results showed 
an auditory threshold of 45 decibels at a frequency of 4000 
Hertz in the right ear.

On the January 1974 enlistment exam, pure tone thresholds, in 
decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
6000
RIGHT
0
0
5
20
45
28
LEFT
5
5
10
25
30
0


Pure tone thresholds in the December 1974 separation 
examination were as follows:

HERTZ


500
1000
2000
3000
4000
6000
RIGHT
25
20
10
-
40
-
LEFT
15
15
10
-
15
-

The Board notes that the examination did not contain puretone 
threshold readings at 3000 and 6000 Hertz.  The audiogram 
results from the discharge examination do not show an 
increase in the severity of the veteran's hearing impairment 
over his nine months of service.  Specifically, the 
impairment that was noted at 4000 Hertz did not increase.   
Because there was no increase in impairment, aggravation 
during service cannot be conceded.

The evidence includes two other evaluations of the veteran's 
hearing, neither of which supports his claim for service 
connection.

In 1999, the veteran had hearing tests at the VA clinic in 
Roseburg, Oregon.  The results of those tests were as 
follows:

HERTZ:


500
1000
2000
3000
4000
6000
RIGHT
5
10
75
70
65
-
LEFT
5
10
40
90
75
-

The Board notes the examination did not contain puretone 
threshold readings at 6000 Hertz.  The veteran had speech 
recognition scores of 84 percent for the right ear and 96 
percent for the left.   

During the 1999 exam, the veteran told the physician he had 
experienced symptoms of hearing loss for more than ten years 
and tinnitus for approximately 20 years.  The veteran 
characterized his tinnitus as "very loud" and 
"debilitating." The physician observed that the veteran had 
"moderate to severe" hearing loss in both ears at 
frequencies greater than 2000 Hertz. The physician noted that 
the veteran had a history of exposure to military and 
occupational noises, but did not give an opinion regarding 
the cause of the veteran's hearing loss or tinnitus.  

The veteran underwent another VA audiological exam in 
September 2004.  The veteran's scores on that audiological 
examination were as follows:

HERTZ


500
1000
2000
3000
4000
6000
RIGHT
5
10
55
75
65
-
LEFT
5
10
45
80
75
-

The Board notes the examination did not contain puretone 
threshold readings at 6000 Hertz.  On the word recognition 
examination, the veteran scored a maximum of 94 percent in 
his right ear and 96 percent in his left.  

The veteran told the VA physician during the 2004 exam that 
he had constant ringing in his left and right ears beginning 
in the early 1980's and worsening over time.  The VA 
physician noted that the veteran did not become aware of 
hearing loss until five or six years after he left the Army 
and did not experience tinnitus until 12 to 14 years after he 
was discharged.  

The VA physician diagnosed the veteran with bilateral high 
frequency sensory neural hearing loss and tinnitus.  The VA 
physician found the veteran's hearing within normal limits in 
the low and mid frequencies with severe hearing loss evident 
at high frequencies.  He found that the veteran had excellent 
word recognition in both ears. 

The VA physician reviewed the service medical records and 
noted that the veteran had significant hearing loss in both 
ears when he entered the service, with no worsening of his 
hearing upon leaving the Army.  The VA physician found it 
more likely than not that the tinnitus and hearing loss had 
no relationship to the veteran's military service.  The VA 
physician noted the veteran's statement that he consistently 
wore hearing protection while in the Army.  The VA physician 
wrote that it would have been "extremely unusual" for the 
veteran to sustain such a degree of hearing loss after eight 
months in the Army.  The VA physician observed that hearing 
loss due to acoustic trauma is not a progressive form of 
hearing loss unless exposure to noise continues.  

Because his hearing did not worsen during his eight months of 
military service, the VA physician found it unlikely that 
noise exposure during military service caused the veteran's 
hearing loss.  The VA physician noted that the veteran did 
not report a noticeable hearing loss until years after his 
military service.  

The VA physician observed that working in noisy environments 
may have contributed to the veteran's hearing loss.  
According to the examination record,  the veteran worked on a 
dairy farm for several years after leaving the Army and 
worked in a manufacturing company where he had to wear ear 
protection. 

In addition to medical records, the evidence includes witness 
statements from three  individuals who know the veteran and 
said that his hearing deteriorated while he was in the Army.  
One of these statements was submitted in February 2005 by 
S.L.  She said that the veteran had noticeable hearing loss 
when he visited her several months after leaving the Army in 
1975.  She said she would often have to repeat what she said 
to him.  She also stated that the veteran complained about 
ringing in his ears and that she noticed his hearing problems 
again when he visited in 1977. A statement submitted by V.W. 
in February of 2005 says that the veteran had trouble hearing 
and that people would often have to repeat what they said to 
him.  Another statement was submitted by J.M. in December 
2001.  She has known the veteran for more than 25 years and 
states that he has had an obvious hearing problem ever since 
she has known him.

While these statements confirm that the veteran had 
complaints about his hearing and reported ringing in his 
ears, they do not assist the veteran in establishing his 
claim that his hearing loss and tinnitus were sustained 
during military service.  

There is no medical evidence to support the veteran's 
contention that his hearing impairment was aggravated by 
military service or that his tinnitus was caused by military 
service.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own assertion is not sufficient to provide a nexus 
to service.  There is no competent medical evidence 
supporting the finding that the veteran's bilateral hearing 
loss or tinnitus are related to active service, and there is 
competent medical evidence that his bilateral hearing loss 
and tinnitus are not related to active service.  Based on the 
foregoing, there is a preponderance of evidence against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


